DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 10/1/2021 that has been entered, wherein claims 1-15, 18-19 and 21-23 are pending and claims 16-17, 20 and 24-25 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 12, 13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melnick et al. (US 6,107,136) of record.
Regarding claim 1, Melnick teaches an integrated circuit (IC)(Fig. 5), comprising: 
a semiconductor region(10, col. 2, lines 49-58); 
a gate structure(106, 108, col. 2, lines 49-58) at least above the semiconductor region(10, col. 2, lines 49-58); 
the gate structure(106, 108, col. 2, lines 49-58) including a gate electrode(108, col. 2, lines 49-58);
a source region(left 104, col. 2, lines 49-58) adjacent the semiconductor region(10, col. 2, lines 49-58); 
a drain region(right 104, col. 2, lines 49-58) adjacent the semiconductor region(10, col. 2, lines 49-58); 
a contact structure(116, col. 13, lines 19-37) above the source or drain region(right 104, col. 2, lines 49-58), the contact structure(116, col. 13, lines 19-37) including metal material(tungsten, col. 13, lines 19-37), and the contact structure(116, col. 13, lines 19-37) having a lateral width(width of 112); 
and 


Regarding claim 2, Melnick teaches the IC of claim 1, wherein the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) is directly on the contact structure(116, col. 13, lines 19-37), such that the at least one of chromium and iridium(iridium, col. 3, lines 38-57 ) is in physical contact with the metal material(tungsten, col. 13, lines 19-37) included in the contact structure(116, col. 13, lines 19-37).

Regarding claim 9, Melnick teaches the IC of claim 1, wherein the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) includes iridium(iridium, col. 3, lines 38-57 ).



Regarding claim 13, Melnick teaches the IC of claim 9, wherein the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) is a first layer(206, col. 3 line 58- col. 4, line 11), the IC further comprising a second layer(202, col. 3 line 58- col. 4, line 11) between the contact structure(116, col. 13, lines 19-37) and the first layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11), the second layer including at least one of rhenium(col. 3 line 58- col. 4, line 11), tungsten, tantalum, hafnium, titanium(col. 3 line 58- col. 4, line 11), carbon, and silver.

Regarding claim 23, Melnick teaches the method of forming an integrated circuit (IC)(Fig. 5), the method comprising: 
forming a gate electrode(108, col. 2, lines 49-58) at least above a semiconductor region(10, col. 2, lines 49-58);
forming a source region(left 104, col. 2, lines 49-58) adjacent the semiconductor region(10, col. 2, lines 49-58); 
forming a drain region(right 104, col. 2, lines 49-58) adjacent the semiconductor region(10, col. 2, lines 49-58); 
forming a contact structure(116, col. 13, lines 19-37) above the source region(left 104, col. 2, lines 49-58), the contact structure(116, col. 13, lines 19-37) including metal 
forming a first layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) above the contact structure(116, col. 13, lines 19-37), the first layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) including at least one of chromium or iridium(iridium, col. 3, lines 38-57 ), and the first layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) having a lateral width(width of 112) the same as the lateral width(width of 112) of the contact structure(116, col. 13, lines 19-37), wherein the first layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) is laterally adjacent to the gate electrode(108, col. 2, lines 49-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melnick et al. (US 6,107,136) of record.
Regarding claim 3, Melnick teaches the IC of claim 1, but is silent in regards to the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) has a vertical thickness in the range of 2 to 15 nanometers. Melnick does teach the layer(202, col. 3 line 58- col. 4, line 11) has a vertical thickness in the range of 20-50 nanometers(col. 3 line 58- col. 4, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to make the layer have a has a vertical thickness in the range of 2 to 15 nanometers, since 15 nanometers is so mathematically close to 20 nanometers that the difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality(MPEP 2144.05).

.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Melnick et al. (US 6,107,136) in view of Jackson (US 4,980,244) of record.
Regarding claim 4, Melnick teaches the IC of claim 1, but is silent in regards to the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) includes chromium.

Jackson teaches a layer(Table V), wherein the layer includes chromium (col. 3, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Melnick, so that the layer includes chromium, as taught by Jackson, in order to have a layer with a high resistance to oxidation(col. 4, lines 12-25).

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Regarding claim 5, Melnick teaches the IC of claim 4, but is silent in regards to the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) also includes at least one of cobalt, nickel, and molybdenum.

Jackson teaches a layer(Table V), wherein the layer also includes at least one of cobalt, nickel, and molybdenum(col. 3, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Melnick so that the layer includes at least one of cobalt, nickel, and molybdenum, as taught by Jackson, in order to have a layer with a high resistance to oxidation(col. 4, lines 12-25).

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 



Jackson teaches a layer(Table V), wherein the layer includes chromium in a concentration of less than 30 percent by atomic percentage(Table V).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Melnick, so that the layer includes chromium in a concentration of less than 30 percent by atomic percentage, as taught by Jackson, in order to have a layer with a high resistance to oxidation(col. 4, lines 12-25).

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Regarding claim 7, Melnick teaches the IC of claim 4, wherein the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) essentially consists of chromium.

Jackson teaches a layer(Fig. 5), wherein the layer essentially consists chromium (col. 3, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the 

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Regarding claim 8, Melnick teaches the IC of claim 4, wherein the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) is a first layer(202 or 206, col. 3 line 58- col. 4, line 11), the IC further comprising a second layer(120, col. 3, lines 38-57) between the contact structure(116, col. 13, lines 19-37) and the first layer(202 or 206, col. 3 line 58- col. 4, line 11), the second layer including titanium(120, col. 3, lines 38-57).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Melnick et al. (US 6,107,136) in view of Basker et al. (US 9,666,533 B1) of record.
Regarding claim 10, Melnick teaches the IC of claim 9, but is silent in regards to the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) also includes at least one of cobalt, nickel, and hafnium.



Regarding claim 15, Melnick teaches the IC of claim 1, wherein at least one of the source region(left 104, col. 2, lines 49-58) and the drain region(right 104, col. 2, lines 49-58) includes doped monocrystalline semiconductor material(col. 5, lines 49-58).

Melnick is silent in regards to the contact structure(116, col. 13, lines 19-37) includes at least one rare earth metal, wherein at least one of the source region(left 104, col. 2, lines 49-58) and the drain region(right 104, col. 2, lines 49-58) includes n-type doped monocrystalline semiconductor material(col. 5, lines 49-58).

Basker teaches an IC(Fig. 14) wherein the contact structure(50 col. 9 lines 19-34) includes at least one rare earth metal(col. 9 lines 19-34), and wherein at least one of the source region(right 30 col. 6 lines 36-57) and the drain region(left 30 col. 6 lines 36-57) includes n-type doped(col. 6 lines 36-57) monocrystalline semiconductor material(col. 4, lines 5-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Melnick et al. (US 6,107,136) and Basker et al. (US 9,666,533 B1) as applied to claim 10 above further in view of Luthra (US 5,080,862) all of record.
Regarding claim 11, Melnick, in view of Basker, teaches the IC of claim 10, but is silent in regards to the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) includes iridium(iridium, col. 3, lines 38-57 ) and hafnium with an iridium(iridium, col. 3, lines 38-57 ) concentration between 10 and 20 percent by atomic percentage.

Luthra teaches a layer wherein the layer includes iridium and hafnium(col. 3, lines 30-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker, so that the layer includes iridium and hafnium, as taught by Luthra, in order to utilize an alloy with a lower rate of oxidation(col. 2, lines 23-26) and improve the adhesion of oxide(col. 3, lines 30-38).

It is noted that although Luthra does not disclose an integrated circuit as Applicant’s claimed invention, Luthra is pertinent to the problem of reducing oxidation of underlying 

Melnick and Luthra do not explicitly state an iridium concentration between 10 and 20 percent by atomic percentage.  However, Luthra does disclose an iridium concentration of 25 percent by atomic percentage(100-75=25%, col. 3, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to make an iridium concentration between 10 and 20 percent by atomic percentage, since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 9,666,533 B1) of record in view of Melnick et al. (US 6,107,136) both of record.
Regarding claim 18, Basker teaches an integrated circuit (IC) including at least one non-planar transistor(Fig. 14), the IC comprising: 
a non-planar(col. 6, lines 27-35) semiconductor region(16C col. 5 lines 36-57); 
a gate structure(42, 44 col. 7 lines 44-55) on top and sides of the non-planar(col. 6, lines 27-35) semiconductor region(16C col. 5 lines 36-57), wherein the semiconductor region(16C col. 5 lines 36-57) is between  portions of the gate structure(42, 44 col. 7 lines 44-55), or the gate structure(42, 44 col. 7 lines 44-55) wraps around one or more 
a source region(right 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57), the source region(right 30 col. 6 lines 36-57) including n-type doped(col. 6 lines 36-57) monocrystalline semiconductor material(col. 4, lines 5-25); 
a drain region(left 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57), the drain region(left 30 col. 6 lines 36-57) including n-type doped(col. 6 lines 36-57) monocrystalline semiconductor material(col. 4, lines 5-25); 
a contact structure(50 col. 9 lines 19-34) above the source or drain region(left 30 col. 6 lines 36-57), the contact structure(50 col. 9 lines 19-34) including at least one rare earth metal(col. 9 lines 19-34); and the contact structure(50 col. 9 lines 19-34) having a later width(width of 50) and 
a layer(54 col. 10 lines 15-26) above the contact structure(50 col. 9 lines 19-34), the layer(54 col. 10 lines 15-26) including at least one of chromium and iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60), wherein the layer is laterally adjacent to the gate electrode(44 col. 7 lines 44-55) of the gate structure(42, 44 col. 7 lines 44-55).

Basker is silent in regards to the layer(54 col. 10 lines 15-26) having a lateral width(width of 54) the same as the lateral width(width of 50) of the contact structure(50 col. 9 lines 19-34).

Melnick teaches an integrated circuit (IC)(Fig. 5),wherein the layer(120, col. 3, lines 38-57 or 202 or 206, col. 3 line 58- col. 4, line 11) has a lateral width(width of 112) the same as the lateral width(width of 112) of the contact structure(116, col. 13, lines 19-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker so that the layer having a lateral width the same as the lateral width of the contact structure, as taught by Melnick, in order to reduce the amount of conductive material and costs(col. 9, lines 21-37).

Regarding claim 21, Basker teaches the IC of claim 18, wherein the layer(54 col. 10 lines 15-26) is a first layer(54 col. 10 lines 15-26), the IC further comprising a second layer(52, col. 9, line 58-col. 50 line 6) between the contact structure(50 col. 9 lines 19-34) and the first layer(54 col. 10 lines 15-26), the second layer(52, col. 9, line 58-col. 50 line 6) including at least one of rhenium, tungsten, tantalum, hafnium, titanium, carbon, and silver(col. 9, line 58-col. 50 line 6).

Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant’s argue Melnick fails to disclose the layer is laterally adjacent to the gate electrode of the gate structure. Applicant understands oxygen 

The examiner respectfully disagrees. While Melnick may not disclose the layer 120 laterally overlapping the gate electrode 108, Melnick does disclose the layer to be laterally adjacent to the gate electrode 108.  Applicant appear to be inferring that the limitation of “the layer is laterally adjacent to the gate electrode of the gate structure” requires the layer to laterally overlap the gate electrode, however Applicants are not claiming the layer is laterally overlapping the gate electrode. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the layer is laterally overlapping the gate electrode) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. (US 2012/0156867 A1) Discloses an integrated circuit.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892